DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 	first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I (claims directed to methods of risk detecting), and the particular marker(s) that is rs2105158 (SEQ ID NO:  1) in the reply filed on 11/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 6 (requiring non-elected combinations of genetic markers) and claims 8-18 (directed to non-elected methods and products) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

Information Disclosure Statement
The listing of references in the specification (pages 37-40) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be 

Specification
The disclosure is objected to because of the following informalities: the description of Figure 2 on page 5 of the specification recites “shown on the right side of the plots in blue”, but the drawings are not in color.  
Appropriate correction is required.

Failure to Comply with Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below:  
The sequence listing has SEQ ID NOs: 1-6, each is a 51 base entry where position 26 is an “n”.  Table 1: List of Nucleotides, in MPEP 2422 provides that “n” is a or g or c or t/u, unknown, or other (i.e.:any) nucleotide.  But the field <223> for “Other Information” in each case does not include any nucleotide, where for example SEQ ID NO:  1 recites “<223>  n= a or c”.  Table 1: List of Nucleotides, in MPEP 2422 provides that “a or c” should be denoted as “m” (i.e.:  a or c; amino).

In order to comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825), Applicant must submit:  a new CRF copy of the Sequence Listing containing the 

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 21 are unclear over the stated purpose of the methods, as recited in the preamble of claim 1 as “for detecting an increased risk for developing attention deficit hyperactivity disorder”, in light of the required steps of the claimed methods.  Claim 1 recites a step of “determining whether said sample contains SEQ ID NO:1, an ADHD risk associated SNP, or at least one SNP in linkage disequilibrium with said SNP”.  The step does not require that any particular sequence content is present, because the relevant phrase recites “determining whether”, and as such any particular content, such as that associated with “an increased risk for” ADHD may not be detected.  Additionally, the claim recites “SEQ ID NO:  1”, but as set forth on page 23 of the specification SEQ ID NO:1  is a sequence context with a both alleles at the variable 
Claim 2 is unclear over recitation of the phrase “the target nucleic acid” because there does not appear to by any antecedent basis for any “target nucleic acid”.
Claim 3 is unclear over recitation of the phrase “the step of detecting the presence of” because there does not appear to by any antecedent basis for any “step of detecting the presence of”.
Claim 4 is unclear over recitation of the phrase “the target nucleic acid” because there does not appear to by any antecedent basis for any “target nucleic acid”.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
As a first aspect there is the breadth of the genetic detection encompassed by the claimed methods is noted.  The claims include “determining whether said sample contains SEQ ID NO:1, an ADHD risk associated SNP”.  As noted earlier in this Office Action the claims encompass the presence or absence (i.e.:  determining “whether”) of any content, and additionally the recitation of SEQ ID NO:  1 includes both alleles of the SNP at rs215158.  Thus there is considerable breadth in the detection.  But where the claims also recite “a method for detecting an increased risk for developing attention deficit hyperactivity disorder”, and refer to “an ADHD risk associated SNP”, the claims require that there is a specific association between detected nucleotide content and a predisposition to ADHD in the subject.  But the claim are not limited to any particular content detection, and the specification does not appear to disclose what particular content has the required functionality of being associated with an increased risk for developing ADHD.  The relevant portion of the specification (e.g.:  Example I on page 31) teaches that an analysis was performed, and asserts that rs2105158 “significantly associates with ADHD”, but there is no disclosure of what the relevant allele associated with increased risk is.  This lack of description is particularly relevant where the specification asserts “for both EA cohorts the direction of effect was opposite to that seen in AA, as is known to occur with disease associated alleles of African ancestry” 
As a second aspect the claims include “or at least one SNP in linkage disequilibrium with said SNP”, where any “SNP in linkage disequilibrium” requires the functionality of ADHD risk association as noted above.  
The difficulty in identifying, and relating an association with a phenotype to, markers that are in linkage disequilibrium is demonstrated by Wall et al (2003), which teaches (p.587 - Linkage disequilibrium) that patterns of LD are well known for being noisy and unpredictable.  For example, pairs of sites that are tens of kilobases apart might be in ‘complete’ LD, whereas nearby pairs of sites from the same region might be in weak LD.  Additionally the instant specification teaches (Figure 2B) that while some SNPs may be in LD with rs2105158 (identified by r2 values), those LD SNPs are not necessarily robustly associated with ADHD risk (i.e.:  non-significant p-value as identified on the y-axis).  Thus even the disclosure of a method that requires genotypes of specifically identified SNPs (i.e.: those of Table 6), would not properly be considered evidence of possession of a methods of identifying risk of ADHD using any other different SNPs.
While it is noted that the specification teaches the general methodology of detecting LD, possession of the claimed invention may not be shown by merely describing how to obtain possession of members of the claimed genus. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).

Thus while the specification as originally filed assert that several specific SNPs are associated with ADHD, the specification does not provide an adequate written description of the subject matter encompassed by the rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite “detecting an increased risk for developing attention deficit hyperactivity disorder” and 

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  In this regard it is noted that while claim 21 recites “administration of an effective amount of the agent which reduces ADHD symptoms”, the claim depends from claim 1 which has been addressed earlier in this Office Action as not clearly requiring the detection of any particular content indicative of the required increased risk of ADHD

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive (e.g.:  the specification at p.10).  And the prior art of Submitted SNP(ss) Details: ss2020325102 (Aug. 29, 2016) indicates that rs2105158 SNP content, including the context of SEQ DI NO:  1, was detected in the prior art.  Furthermore, it is important to note that the instant specification (p.29) provides:
"At CAG, imputed genotypes were extracted from a collection of 36,000 subjects, genotyped on a variety of Illumina chips: Illumina Human610-Quad version 1, 

Thus the methods of data collection are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that 
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘"transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add "enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility.'
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatchwell et al (US PG Pub 2014/0155271).
Initially it is noted that several aspects of the claimed methods have been addressed previously in this Office Action as unclear under 35 USC 112.  It the interests of customer service and compact prosecution the claims are compared to the teachings of the cited prior art.
Relevant to claims 1-5 and 21, the prior art teaches the analysis of genetic elements related to neurological disorders including ADHD (e.g.:  para 0052) in subjects including those with African or European ancestry (e.g.:  para 0074) and teaches obtaining nucleic acid samples such as DNA from sources such as blood and cells and detection of a target nucleic acid via amplification (e.g.:  para 0076-79; 0147-0160) .  In so far as the rejected claims require SEQ ID NO:  1, the prior art teaches (e.g.:  para 0023) detecting nucleic acids disclosed as SEQ ID NOs:  979 and 980 which include the sequence set forth in instant SEQ ID NO:  1.  The prior art also teaches the treatment of pathological conditions (e.g.:  para 0244-0246).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634